Exhibit 3.2 Articles of Incorporation ARTICLES OF INCORPORATION OF REGENCY RESOURCES, INC. (AMENDED) THE UNDERSIGNED, having associated ourselves together for the purpose of forming a corporation for the transaction of business and the promotion and conduct of the objects and purposes hereinafter stated, under the provisions of and subject to the requirements of the laws of the State of Nevada, do make, record and file these Articles of Incorporation, in writing, and we do hereby certify: ARTICLE I NAME The name of this Corporation shall be:REGENCY RESOURCES, INC. ARTICLE II PURPOSE The purpose for which said Corporation is formed and the nature of the objects proposed to be transacted and carried on by it is to engage in any and all lawful activity, as provided by the laws of the State of Nevada. ARTICLE III CAPITAL STOCK The authorized amount of Capital Stock of the Corporation shall be Two Hundred Million(200,000,000) shares of Common Stock at $.001 par value per share.Said Capital Stock may be increased or decreased from time to time in accordance with the provisions of the laws of the State of Nevada. -1- ARTICLE IV GOVERNING BOARD The members of the Governing Board of the Corporation are styled Directors.The initial board of directors shall consist of two (2) members and , provided that the number of directors may not be set at less than one (1) nor more than seven (7), the number of directors may be changed from time to time by the board of directors in accordance with the BYLAWS of the Corporation..The names and post office address of the First Board of Directors are as follows: FIRST BOARD OF DIRECTORS Name Address Jane C.
